MEMORANDUM**
CaliforMa state prisoner Camel Edwm Riley appeals the district court’s dismissal of Ms 28 U.S.C. § 2254 petition as untimely. We have jurisdiction pursuant to 28 U.S.C. § 2253. We review de novo, see Miles v. Prunty, 187 F.3d 1104, 1105 (9th Cir.1999), and we affirm.
Riley’s 28 U.S.C. § 2254 petition was dismissed as untimely, and he contends that he is entitled to equitable tolling. However, petitioner has failed to demonstrate extraordinary circumstances beyond his control which prevented him from responding to the district court’s September 29, 2001 order to show cause and therefore filing a timely petition, see Frye v. Hickman, 273 F.3d 1144, 1146 (9th Cir.2001), cert. denied, 535 U.S. 1055, 122 S.Ct. 1913, 152 L.Ed.2d 823 (2002), and eqmtable tolling is not warranted.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.